Exhibit 10.1

 

EXECUTION VERSION

 

FIRST AMENDMENT TO THE CREDIT AGREEMENT

 

FIRST AMENDMENT, dated as of October 14, 2005 (this “Amendment”), to the Credit
Agreement, dated as of April 6, 2005 (as previously amended, supplemented or
otherwise modified, the “Existing Credit Agreement”, and as amended hereby and
as further amended, restated, supplemented or otherwise modified and in effect
from time to time, the “Credit Agreement”), by and among ARC Housing LLC
(“Housing LLC”), ARC HousingTX LP (“HousingTX LP”, together with Housing LLC,
collectively, the “Borrowers”, each, a “Borrower”) and Merrill Lynch Mortgage
Capital Inc. (the “Lender”).

 

RECITALS

 

The Borrowers and the Lender are parties to the Existing Credit Agreement. 
Capitalized terms used but not otherwise defined herein shall have the meanings
given to them in the Existing Credit Agreement.

 

The Borrowers and the Lender have agreed, subject to the terms and conditions of
this Amendment, that the Existing Credit Agreement be amended to revise the
provisions relating to, among other items, the maximum aggregate amount of Loans
available to the Borrowers, the rate of interest payable to the Lender on the
Loans and the maturity date of the Loans.

 

Accordingly, the Borrowers and the Lender hereby agree, in consideration of the
mutual premises and mutual obligations set forth herein, that the Existing
Credit Agreement is hereby amended as follows:

 


SECTION 1.         AMENDMENTS.


 

1.1           SECTION 1.01 OF THE EXISTING CREDIT AGREEMENT IS HEREBY AMENDED BY
INSERTING IN PROPER ALPHABETICAL ORDER THE FOLLOWING NEW DEFINED TERMS:

 

“Dispatch Date” shall mean the date on which the Transmittal Package of a
Dispatched Unit is dispatched by a Borrower to the applicable Registry Office
via overnight mail.

 

“Dispatched Unit” shall mean any Unit for which the related Transmittal Package
has been dispatched by a Borrower to the applicable Registry Office via
overnight mail for notation of the Lender’s first priority, perfected Lien and a
Lien-Noted Certificate of Title has not been returned to the Custodian.

 

“First Amendment Effective Date” shall mean the “Amendment Effective Date” as
defined in the First Amendment to the Credit Agreement, dated as of October 14,
2005.

 

“Funds from Operations” shall mean, with respect to any Fiscal Quarter, the net
income of ARC Inc. and its Subsidiaries (determined on a consolidated basis in

 

1

--------------------------------------------------------------------------------


 

accordance with GAAP) for such Fiscal Quarter, excluding gains or losses from
sales of property and extraordinary and unusual items, plus depreciation and
amortization.

 

“Holdings” shall mean ARC Real Estate Holdings, LLC.

 

“Holdings Security Agreement” shall mean the Security Agreement dated as of
October 14, 2005 between Holdings and the Lender, as the same may be amended,
restated, supplemented, or otherwise modified and in effect from time to time.

 

“Lien-Noted Certificate of Title” shall have the meaning set forth in the
Custodial Agreement.

 

“Weekly Report” shall have the meaning set forth in the Custodial Agreement.

 

1.2           SECTION 1.01 OF THE EXISTING CREDIT AGREEMENT IS HEREBY AMENDED BY
DELETING THE DEFINITION OF “ACCELERATED AMORTIZATION EVENT” AND INSERTING IN
LIEU THEREOF THE FOLLOWING:

 

“Accelerated Amortization Event” shall, on any date of determination, mean the
occurrence of any of the following:

 

(a)           (i) An amount equal to the Real Estate Net Segment Income for the
two (2) Fiscal Quarters preceding such date of determination shall be less than
90% of (ii) an amount equal to the Real Estate Net Segment Income for the four
(4) Fiscal Quarters preceding the Fiscal Quarters described in clause (i) above,
divided by two (2);

 

(b)           The Aggregate ARC Community Occupancy Ratio shall be less than
81.00% at the end of any Fiscal Quarter of ARC LP;

 

(c)           The Interest Coverage Ratio shall be less than 1.25 : 1.00 for any
Fiscal Quarter;

 

(d)           Funds from Operations shall be less than zero for two consecutive
Fiscal Quarters, beginning with the two consecutive Fiscal Quarters ending
September 30, 2005 and December 31, 2005; or

 

(e)           The amount received from the aggregate net proceeds of the
disposition of ARC Communities shall be less than $85,000,000 during the period
from the First Amendment Effective Date to the first anniversary of the First
Amendment Effective Date;

 

provided, that an Accelerated Amortization Event shall be deemed to be
continuing until:

 

(i)            (A) in the case of the preceding subparagraphs (a), (b), (c) and
(d), (x) the Borrowers shall have delivered financial statements (together with
a Compliance Certificate) to be delivered to the Lender pursuant to
Section 6.01(a)

 

2

--------------------------------------------------------------------------------


 

and (b) for any Fiscal Quarter following the occurrence of an Accelerated
Amortization Event, and (y) the Lender shall have thereupon determined that an
Accelerated Amortization Event no longer continues to exist and shall have
promptly so notified the Borrowers, and (B) in the case of the preceding
subparagraph (e), the amount received from the aggregate net proceeds of the
disposition of ARC Communities is greater than $85,000,000; or

 

(ii)           such Accelerated Amortization Event shall have been waived in
writing by the Lender.

 

1.3           SECTION 1.01 OF THE EXISTING CREDIT AGREEMENT IS HEREBY AMENDED BY
DELETING THE DEFINITION OF “ADJUSTED ELIGIBLE COLLATERAL VALUE” AND INSERTING IN
LIEU THEREOF THE FOLLOWING:

 

“Adjusted Eligible Collateral Value” shall mean, as of any date of
determination, the sum of the Value of Eligible Units, plus, the Value of
Eligible Unperfected Units; provided, that the Value of Eligible Unperfected
Units included in the determination of Adjusted Eligible Collateral Value shall
not exceed an amount equal to (i) if such date of determination is prior to
January 15, 2006, the quotient of the Value of Eligible Units divided by 0.85,
minus the Value of Eligible Units, or (ii) if such date of determination is on
or after January 15, 2006, zero.

 

1.4           SECTION 1.01 OF THE EXISTING CREDIT AGREEMENT IS HEREBY AMENDED BY
DELETING THE DEFINITION OF “APPLICABLE MARGIN” AND INSERTING IN LIEU THEREOF THE
FOLLOWING:

 

“APPLICABLE MARGIN” SHALL MEAN, WITH RESPECT TO ALL LOANS, (A) COMMENCING AS OF
THE (I) FIRST AMENDMENT EFFECTIVE DATE OR (II) THE APPLICABLE MARGIN ADJUSTMENT
DATE FOLLOWING AN APPLICABLE MARGIN REDUCTION EVENT, AND FOR EACH FISCAL QUARTER
THEREAFTER UNTIL THE OCCURRENCE OF AN APPLICABLE MARGIN INCREASE EVENT, FOUR AND
ONE-EIGHTH PERCENT (4.125%) OR (B) COMMENCING AS OF THE APPLICABLE MARGIN
ADJUSTMENT DATE FOLLOWING AN APPLICABLE MARGIN INCREASE EVENT AND FOR EACH
FISCAL QUARTER THEREAFTER UNTIL THE OCCURRENCE OF AN APPLICABLE MARGIN REDUCTION
EVENT, SEVEN PERCENT (7.00%).

 

THE APPLICABLE MARGIN SHALL BE ADJUSTED DOWNWARD ON THE APPLICABLE MARGIN
ADJUSTMENT DATE UPON THE DELIVERY OF A PRELIMINARY MARGIN ADJUSTMENT CERTIFICATE
FOR THE PRIOR FISCAL QUARTER; PROVIDED, THAT, AS OF THE DATE OF DELIVERY OF SUCH
PRELIMINARY MARGIN ADJUSTMENT CERTIFICATE, NO DEFAULT HAS OCCURRED OR IS
CONTINUING, PROVIDED, FURTHER THAT IN THE EVENT (X) THE PRELIMINARY MARGIN
ADJUSTMENT CERTIFICATE IN SUPPORT OF THE DOWNWARD ADJUSTMENT OF THE APPLICABLE
MARGIN IS INACCURATE OR OTHERWISE MISLEADING, AS DETERMINED BY THE LENDER IN ITS
SOLE DISCRETION IN GOOD FAITH BASED UPON A REVIEW OF THE COMPLIANCE CERTIFICATE
AND THE BORROWERS’ FINANCIAL STATEMENTS FOR SUCH FISCAL QUARTER UPON RECEIPT
THEREOF, AND (Y) SUCH DOWNWARD ADJUSTMENT IN THE APPLICABLE MARGIN WOULD NOT
HAVE BEEN MADE HAD SUCH COMPLIANCE CERTIFICATE AND THE BORROWERS’ FINANCIAL
STATEMENTS FOR SUCH PRIOR FISCAL QUARTER BEEN USED TO ADJUST THE APPLICABLE
MARGIN, THEN EACH BORROWER SHALL PAY TO LENDER, WITHIN FIVE (5) CALENDAR DAYS OF
SUCH DETERMINATION SUCH ADDITIONAL INTEREST ON THE LOANS THAT WOULD HAVE BEEN
PAYABLE

 

3

--------------------------------------------------------------------------------


 

HEREUNDER HAD THE APPLICABLE MARGIN BEEN SO ADJUSTED (OR NOT ADJUSTED) ON SUCH
BASIS AND THE APPLICABLE MARGIN SHALL BE READJUSTED IN ACCORDANCE WITH SUCH
COMPLIANCE CERTIFICATE AS OF THE PRIOR APPLICABLE MARGIN ADJUSTMENT DATE.

 

1.5           SECTION 1.01 OF THE EXISTING CREDIT AGREEMENT IS HEREBY AMENDED BY
DELETING THE DEFINITION OF “APPLICABLE MARGIN INCREASE EVENT” AND INSERTING IN
LIEU THEREOF THE FOLLOWING:

 

“APPLICABLE MARGIN INCREASE EVENT” SHALL MEAN, AS OF ANY DATE OF DETERMINATION,
THE FAILURE OF ANY OF THE CONDITIONS OR EVENTS SET FORTH BELOW TO EXIST:

 

(a)           commencing for the Fiscal Quarter ending December 31, 2005, with
respect to each Fiscal Quarter, ARC LP and its Affiliates shall have in the
aggregate completed sales of not less than 450 Units for such Fiscal Quarter;
provided that, to the extent the sales of ARC LP or its Affiliates during any
Fiscal Quarter exceeds 450 Units, such excess amount may be carried forward to
any succeeding Fiscal Quarter.

 

(b)           commencing for the Fiscal Quarter ending September 30, 2005, the
Interest Coverage Ratio as of the last day for the preceding Fiscal Quarter
shall not be less than 2.00:1.00.

 

(c)           commencing as of the Fiscal Quarter ending September 30, 2005, the
Aggregate Borrower Lease Occupancy Ratio as of the last day for the preceding
Fiscal Quarter shall be equal to or greater than 86.00%.

 

(d)           commencing as of the First Amendment Effective Date, the average
age of all Units owned by ARC LP and its Affiliates, in the aggregate, as of the
last day of each Fiscal Quarter, is less than or equal to 4.00 years.

 

1.6           SECTION 1.01 OF THE EXISTING CREDIT AGREEMENT IS HEREBY AMENDED BY
DELETING THE DEFINITION OF “APPLICABLE MARGIN REDUCTION EVENT” AND INSERTING IN
LIEU THEREOF THE FOLLOWING:

 

“APPLICABLE MARGIN REDUCTION EVENT” SHALL MEAN, AS OF ANY DATE OF DETERMINATION,
THE INITIAL OCCURRENCE OF EACH OF THE CONDITIONS OR EVENTS SET FORTH IN CLAUSES
(A) THROUGH (D) OF THE DEFINITION OF “APPLICABLE MARGIN INCREASE EVENT” WITHIN
THE SAME RELEVANT TIME PERIOD AFTER THE OCCURRENCE OF ANY APPLICABLE MARGIN
INCREASE EVENT.

 

1.7           SECTION 1.01 OF THE EXISTING CREDIT AGREEMENT IS HEREBY AMENDED BY
DELETING THE DEFINITION OF “BORROWING BASE AMOUNT” AND INSERTING IN LIEU THEREOF
THE FOLLOWING:

 

“Borrowing Base Amount” shall mean, on any date of determination, an amount
equal to sixty-five percent (65%) (the “BB Factor”) of Adjusted Eligible
Collateral Value, as certified by each Borrower pursuant to Section 4.02(b) and
pursuant to Section 6.01(e) of this Agreement in connection with the delivery of
the applicable Borrowing Base Report; provided that (x) the “Borrowing Base
Amount” shall be adjusted on the date of delivery of each Borrowing Base Report
by reducing the BB

 

4

--------------------------------------------------------------------------------


 

Factor in increments of 0.50% for each one percentage point (rounded up) by
which the Default Percentage exceeds 6.0%.

 

1.8           SECTION 1.01 OF THE EXISTING CREDIT AGREEMENT IS HEREBY AMENDED BY
DELETING THE DEFINITION OF “ELIGIBLE UNITS” AND INSERTING IN LIEU THEREOF THE
FOLLOWING:

 

“Eligible Unit” shall mean, with respect to each Borrower, at the time of any
determination thereof, a Unit as to which each of the following requirements is
satisfied:

 

(a)           such Unit is owned by a Borrower;

 

(b)           such Unit is located on an ARC Community;

 

(c)           the Lender has a first-priority perfected Lien in such Unit;
provided, that, in the case of any Dispatched Unit for which the Certificate of
Title does not reflect the Lien of the Lender on the face of such Certificate of
Title, such “Lien” shall be deemed to be a first priority, perfected Lien for
purposes of this subparagraph (c) for the period beginning on the third (3rd)
Business Day following the Dispatch Date until the ninetieth (90th) calendar day
following the Dispatch Date of such Dispatched Unit (unless otherwise consented
to by the Lender);

 

(d)           ownership of such Unit is evidenced by a Certificate of Title or,
in the case of a Dispatched Unit, by a Certificate of Title or by an MSO that
has been submitted to the applicable Registry Office for the issuance of a
Certificate of Title naming a Borrower as owner and the Lender as first lien
holder; and

 

(e)           the representations and warranties on Schedule 6 to this Agreement
are true and correct as to such Unit in all material respects.

 

1.9           Section 1.01 of the Existing Credit Agreement is hereby amended by
inserting the clause “, the Holdings Security Agreement” into the fifth line of
the definition of “Loan Documents”, immediately after the clause “the Additional
Fee Letter”.

 

1.10         SECTION 1.01 OF THE EXISTING CREDIT AGREEMENT IS HEREBY AMENDED BY
DELETING THE DEFINITION OF “MAXIMUM CREDIT” AND INSERTING IN LIEU THEREOF THE
FOLLOWING:

 

“MAXIMUM CREDIT” SHALL MEAN THE LESSER OF (A) THE BORROWING BASE, AND
(B) $150,000,000.

 

1.11         SECTION 1.01 OF THE EXISTING CREDIT AGREEMENT IS HEREBY AMENDED BY
INSERTING THE CLAUSE “THE HOLDINGS PLEDGE AND SECURITY AGREEMENT,” INTO THE
FIRST LINE OF THE DEFINITION OF “PLEDGE AND SECURITY AGREEMENT”, IMMEDIATELY
AFTER THE CLAUSE “THE PARENT PLEDGE AGREEMENT,”.

 

1.12         SECTION 1.01 OF THE EXISTING CREDIT AGREEMENT IS HEREBY AMENDED BY
DELETING THE DEFINITION OF “TERMINATION DATE” AND INSERTING IN LIEU THEREOF THE
FOLLOWING:

 

5

--------------------------------------------------------------------------------


 

“Termination Date” shall mean the earlier of (a) September 30, 2008, (b) subject
to the provisions of Article IX(a) of this Agreement, the occurrence and
continuance of an Event of Default, or (c) such earlier date on which this
Agreement shall terminate in accordance with the provisions hereof or by
operation of law.

 

1.13         SECTION 1.01 OF THE EXISTING CREDIT AGREEMENT IS HEREBY AMENDED BY
DELETING THE DEFINITION OF “TRUST RECEIPT” IN ITS ENTIRETY.

 

1.14         SECTION 2.06 OF THE EXISTING CREDIT AGREEMENT IS HEREBY AMENDED BY
DELETING SECTION 2.06(B) AND INSERTING IN LIEU THEREOF THE FOLLOWING:

 


(B)           THE BORROWERS HEREBY PROMISE, JOINTLY AND SEVERALLY, TO PAY TO THE
LENDER INTEREST ON THE UNPAID PRINCIPAL AMOUNT OF EACH LOAN FOR THE PERIOD FROM
AND INCLUDING THE DATE OF SUCH LOAN TO BUT EXCLUDING THE DATE SUCH LOAN SHALL BE
PAID IN FULL, AT A RATE PER ANNUM EQUAL TO THE LIBOR RATE PLUS THE APPLICABLE
MARGIN; PROVIDED, THAT IN NO EVENT SHALL SUCH RATE PER ANNUM EXCEED THE MAXIMUM
RATE PERMITTED BY LAW.  NOTWITHSTANDING THE FOREGOING, THE BORROWERS HEREBY
PROMISE, JOINTLY AND SEVERALLY, TO PAY TO THE LENDER INTEREST AT THE APPLICABLE
POST-DEFAULT RATE ON ANY PRINCIPAL OF ANY LOAN AND ON ANY OTHER AMOUNT PAYABLE
BY THE BORROWERS HEREUNDER OR UNDER ANY NOTE THAT SHALL NOT BE PAID IN FULL WHEN
DUE (WHETHER AT STATED MATURITY, BY ACCELERATION OR BY MANDATORY PREPAYMENT OR
OTHERWISE) FOR THE PERIOD FROM AND INCLUDING THE DUE DATE THEREOF TO BUT
EXCLUDING THE DATE THE SAME IS PAID IN FULL.  ACCRUED INTEREST ON EACH LOAN
SHALL BE PAYABLE MONTHLY ON EACH PAYMENT DATE AND FOR THE LAST MONTH OF THIS
AGREEMENT ON THE PAYMENT DATE AND ON THE TERMINATION DATE; PROVIDED, THAT, THE
LENDER MAY, IN ITS SOLE DISCRETION, REQUIRE ACCRUED INTEREST TO BE PAID
SIMULTANEOUSLY WITH ANY PREPAYMENT OF PRINCIPAL MADE BY THE BORROWERS ON ACCOUNT
OF ANY OF THE LOANS OUTSTANDING.  INTEREST PAYABLE AT THE POST-DEFAULT RATE
SHALL ACCRUE DAILY AND SHALL BE PAYABLE UPON SUCH ACCRUAL.  PROMPTLY AFTER THE
DETERMINATION OF ANY INTEREST RATE PROVIDED FOR HEREIN OR ANY CHANGE THEREIN,
THE LENDER SHALL GIVE NOTICE THEREOF TO THE BORROWERS.


 

1.15         SECTION 2.07 OF THE EXISTING CREDIT AGREEMENT IS HEREBY AMENDED BY
DELETING SECTION 2.07(B) AND INSERTING IN LIEU THEREOF THE FOLLOWING:

 


(B)           RESERVED.


 

1.16         SECTION 3.04 OF THE EXISTING CREDIT AGREEMENT IS HEREBY AMENDED BY
DELETING SECTION 3.04 AND INSERTING IN LIEU THEREOF THE FOLLOWING:

 


SECTION 3.04           NON-USAGE FEE.  THE BORROWERS, JOINTLY AND SEVERALLY,
AGREE TO PAY TO THE LENDER A NON-USAGE FEE FROM AND INCLUDING THE FIRST
AMENDMENT EFFECTIVE DATE TO THE TERMINATION DATE, EQUAL TO .375% OF THE
DIFFERENCE, IF ANY,  BETWEEN THE APPLICABLE AMOUNT SET FORTH BELOW AND THE
AGGREGATE OUTSTANDING LOANS:

 

6

--------------------------------------------------------------------------------


 

Period

 

Amount

 

October 1, 2005 through September 30, 2006

 

$

100,000,000

 

October 1, 2006 through September 30, 2007

 

$

125,000,000

 

October 1, 2007 through September 30, 2008

 

$

150,000,000

 

 

IN EACH CASE PAYABLE QUARTERLY IN ARREARS ON THE FIRST PAYMENT DATE OF EACH
FISCAL QUARTER AND ON THE TERMINATION DATE, SUCH PAYMENT TO BE MADE IN DOLLARS,
IN IMMEDIATELY AVAILABLE FUNDS, WITHOUT DEDUCTION, SET-OFF OR COUNTERCLAIM, TO
THE LENDER AT THE ACCOUNT SET FORTH IN SECTION 3.01(A) OF THIS AGREEMENT.

 

1.17         THE EXISTING CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING
SECTION 4.02(E) AND INSERTING IN LIEU THEREOF THE FOLLOWING:

 

(e)           Weekly Reports.  The Lender shall have received one or more Weekly
Reports from the Custodian, duly completed, confirming (i) that the Custodian is
holding Certificates of Title for each Unit that is included in the Borrowing
Base Amount, with the Lien of the Lender duly noted on each such Certificate of
Title by the applicable Registry Office in conformity with the requirements of
applicable state law or (ii) that the Borrowers shall have notified the
Custodian that they have sent out a Certificate of Title or an MSO, together
with a Transmittal Package, to the applicable Registry Office for a Certificate
of Title to be issued with such Lien to be so noted, indicating the applicable
Dispatch Date.

 

1.18         Section 4.02 of the Existing Credit Agreement is hereby amended by
inserting as Section 4.02(h) the following:

 

(H)           ACCOUNT CONTROL AGREEMENT.   THE LENDER SHALL HAVE RECEIVED AN
ACCOUNT CONTROL AGREEMENT RELATING TO THE COLLECTION ACCOUNT OF HOLDINGS WITH
JPMORGAN CHASE BANK, N.A. REFERRED TO IN THE HOLDINGS SECURITY AGREEMENT, DULY
EXECUTED AND DELIVERED BY HOLDINGS, THE LENDER AND JPMORGAN CHASE BANK, N.A., AS
DEPOSITARY BANK, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE LENDER.

 

1.19         SECTION 6.01 OF THE EXISTING CREDIT AGREEMENT IS HEREBY AMENDED BY
RENUMBERING SECTION 6.01(I) AS SECTION 6.01(J) AND INSERTING AS
SECTION 6.01(I) THE FOLLOWING:

 


(I)            AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN FORTY-FIVE DAYS OF
EACH FISCAL QUARTER OF EACH FISCAL YEAR, A REPORT OF THE AGGREGATE COMPLETED
SALES OF UNITS THAT SHALL HAVE BEEN COMPLETED BY ARC LP AND ITS AFFILIATES
DURING SUCH FISCAL QUARTER, CERTIFIED AS TRUE AND CORRECT BY THE CHIEF FINANCIAL
OR ACCOUNTING RESPONSIBLE OFFICER OF ARC; AND


 


7

--------------------------------------------------------------------------------



 

1.20         SECTION 6.09 OF THE EXISTING CREDIT AGREEMENT IS HEREBY AMENDED BY
DELETING SECTION 6.09(E) AND INSERTING IN LIEU THEREOF THE FOLLOWING:

 


(E)           THE BORROWERS SHALL MAINTAIN A CASH RESERVE IN THE INTEREST
RESERVE ACCOUNT IN AN AMOUNT EQUAL TO $875,000 (THE “INTEREST RESERVE AMOUNT”).
THE BORROWERS SHALL BE PERMITTED TO INVEST THE INTEREST RESERVE AMOUNT IN
CERTAIN PERMITTED INVESTMENTS UPON TERMS ACCEPTABLE TO BOTH THE BORROWERS AND
THE LENDER; PROVIDED, THAT ANY SUCH ACCOUNT CONTAINING SUCH INVESTMENTS SHALL BE
SUBJECT TO AN ACCOUNT CONTROL AGREEMENT.


 

1.21         THE EXISTING CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING
PARAGRAPH (C) OF SCHEDULE 6 AND INSERTING IN LIEU THEREOF THE FOLLOWING:

 

(c)           Certificate of Title.  Either (i) the Certificate of Title for the
Eligible Unit bears a notation indicating that the Lender is the first lien
holder of the Unit evidenced by such Certificate of Title or (ii) in the case of
a Dispatched Unit, such Certificate of Title, together with a complete
Transmittal Package, has been submitted by a Borrower to the applicable Registry
Office (however designated) in the state in which the Unit is located, together
with a duly completed form requesting that (A) the lien in favor of the Lender
be noted on such Certificate of Title and (B) the applicable motor vehicle
registrar return the original Certificate of Title to the Custodian (or another
entity designated by the Lender) and no more than ninety (90) calendar days have
transpired since the Dispatch Date of such Dispatched Unit.

 


SECTION 2.         CONDITIONS PRECEDENT.  THIS AMENDMENT SHALL BECOME EFFECTIVE
ON THE DATE (THE “AMENDMENT EFFECTIVE DATE”) ON WHICH THE FOLLOWING CONDITIONS
PRECEDENT SHALL HAVE BEEN SATISFIED:


 

2.1           Delivered Documents.  On the Amendment Effective Date, the Lender
shall have received the following documents, each of which shall be satisfactory
to the Lender in form and substance:

 

(A)           AMENDMENT.  THIS AMENDMENT, DULY EXECUTED AND DELIVERED BY A DULY
AUTHORIZED OFFICER OF EACH BORROWER AND BY THE LENDER;

 

(B)           FIRST AMENDMENT TO THE ARC LP GUARANTEE.  THE FIRST AMENDMENT TO
THE ARC LP GUARANTEE, DULY EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER
OF AFFORDABLE RESIDENTIAL COMMUNITIES LP AND BY THE LENDER;

 

(C)           AMENDED AND RESTATED CUSTODIAL AGREEMENT.  AN AMENDED AND RESTATED
CUSTODIAL AGREEMENT, DULY EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER OF
EACH BORROWER, THE LENDER AND THE CUSTODIAN, IN FORM AND SUBSTANCE SATISFACTORY
TO THE LENDER;

 

8

--------------------------------------------------------------------------------


 

(D)           REAFFIRMATIONS. A REAFFIRMATION OF EACH LOAN DOCUMENT (OTHER THAN
THE EXISTING CREDIT AGREEMENT AND THE HOLDINGS SECURITY AGREEMENT), IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE LENDER, DULY EXECUTED AND DELIVERED BY
EACH AFFILIATE OF THE BORROWERS THAT IS PARTY THERETO (TOGETHER WITH THE
BORROWERS, COLLECTIVELY, THE “ARC PARTIES”);

 

(E)           COLLATERAL CERTIFICATES. AN UPDATED COLLATERAL CERTIFICATE FOR
EACH BORROWER IN THE FORM PREVIOUSLY PROVIDED TO THE LENDER (OR A CERTIFICATE OF
A RESPONSIBLE OFFICER OF EACH BORROWER CONFIRMING THAT THERE ARE NO CHANGES TO
ITS EXISTING COLLATERAL CERTIFICATE OR INDICATING ANY CHANGES FROM ITS EXISTING
COLLATERAL CERTIFICATES);

 

(F)            SECURITY AGREEMENT. (I) THE HOLDINGS SECURITY AGREEMENT, IN THE
FORM OF EXHIBIT A TO THIS AMENDMENT, DULY EXECUTED AND DELIVERED BY A
RESPONSIBLE OFFICER OF HOLDINGS AND (II) UCC FINANCING STATEMENTS COVERING ALL
THE SECURITY INTERESTS CREATED IN THE HOLDINGS SECURITY AGREEMENT;

 

(G)           LEGAL OPINIONS. OPINIONS, DATED AS OF THE AMENDMENT EFFECTIVE DATE
AND ADDRESSED TO THE LENDER, FROM SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP,
SPECIAL NEW YORK COUNSEL TO EACH OF THE ARC PARTIES;

 

(H)           RESOLUTIONS, ETC.  FROM EACH BORROWER, (I) A COPY OF A CURRENT
GOOD STANDING CERTIFICATE OF THE SECRETARY OF STATE (OR COMPARABLE OFFICIAL) OF
THE JURISDICTION OF ORGANIZATION OF SUCH PERSON AND (II) A CERTIFICATE DULY
EXECUTED AND DELIVERED BY SUCH PERSON’S SECRETARY OR ASSISTANT SECRETARY AS TO
(A) RESOLUTIONS OF SUCH PERSON’S BOARD OF DIRECTORS (OR ANALOGOUS GOVERNING BODY
AS PERSON OR PERSONS) THEN IN FULL FORCE AND EFFECT AUTHORIZING THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS AMENDMENT AND ANY RELATED DOCUMENTS OR
AGREEMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, (B) THE
INCUMBENCY AND SIGNATURES OF THOSE OF SUCH PERSON’S OFFICERS AUTHORIZED TO ACT
WITH RESPECT TO THIS AMENDMENT, AND (C) THE FULL FORCE AND VALIDITY OF EACH
ORGANIC DOCUMENT OF SUCH PERSON AND COPIES THEREOF (OR A CERTIFICATE OF SUCH
PERSON’S SECRETARY OR ASSISTANT SECRETARY THAT THERE HAVE BEEN NO CHANGES TO THE
VERSIONS OF SUCH ORGANIC DOCUMENTS PROVIDED TO THE LENDER IN CONNECTION WITH THE
EFFECTIVENESS OF THE EXISTING CREDIT AGREEMENT), UPON WHICH CERTIFICATES THE
LENDER MAY CONCLUSIVELY RELY UNTIL IT SHALL HAVE RECEIVED A FURTHER CERTIFICATE
OF THE SECRETARY OR ASSISTANT SECRETARY OF SUCH BORROWER CANCELING OR AMENDING
SUCH PRIOR CERTIFICATE;

 

(I)            RESOLUTIONS, ETC. OF HOLDINGS.  FROM HOLDINGS, (I) A COPY OF A
CURRENT GOOD STANDING CERTIFICATE OF THE SECRETARY OF STATE (OR COMPARABLE
OFFICIAL) OF DELAWARE AND (II) A CERTIFICATE DULY EXECUTED AND DELIVERED BY THE
SECRETARY OR ASSISTANT SECRETARY OF HOLDINGS AS TO (A) RESOLUTIONS OF SUCH
PERSON’S BOARD OF DIRECTORS (OR ANALOGOUS GOVERNING BODY AS PERSON OR PERSONS)
THEN IN FULL FORCE AND EFFECT AUTHORIZING THE EXECUTION, DELIVERY AND
PERFORMANCE OF THE HOLDINGS PLEDGE AND SECURITY AGREEMENT AND ANY RELATED
DOCUMENTS OR AGREEMENTS AND THE TRANSACTIONS CONTEMPLATED THEREBY, (B) THE
INCUMBENCY AND SIGNATURES OF THOSE OF HOLDING’S OFFICERS AUTHORIZED TO ACT WITH
RESPECT TO THE HOLDINGS PLEDGE AND SECURITY AGREEMENT, AND (C) THE FULL FORCE
AND VALIDITY OF EACH ORGANIC DOCUMENT OF HOLDINGS AND COPIES THEREOF (OR A
CERTIFICATE OF SUCH PERSON’S

 

9

--------------------------------------------------------------------------------


 

SECRETARY OR ASSISTANT SECRETARY THAT THERE HAVE BEEN NO CHANGES TO THE VERSIONS
OF SUCH ORGANIC DOCUMENTS PROVIDED TO THE LENDER IN CONNECTION WITH THE
EFFECTIVENESS OF THE EXISTING CREDIT AGREEMENT), UPON WHICH CERTIFICATES THE
LENDER MAY CONCLUSIVELY RELY UNTIL IT SHALL HAVE RECEIVED A FURTHER CERTIFICATE
OF THE SECRETARY OR ASSISTANT SECRETARY OF HOLDINGS CANCELING OR AMENDING SUCH
PRIOR CERTIFICATE; AND

 

(J)            OTHER DOCUMENTS.  SUCH OTHER DOCUMENTS AS THE LENDER OR COUNSEL
TO THE LENDER MAY REASONABLY REQUEST.

 


2.2           NO MATERIAL ADVERSE CHANGE. THERE SHALL HAVE BEEN NO MATERIAL
ADVERSE CHANGE IN THE FINANCIAL CONDITION OF HOUSING LLC OR HOUSINGTX LP PRIOR
TO THE AMENDMENT EFFECTIVE DATE.


 

2.3           LOAN FEE.  THE BORROWERS SHALL PAY TO THE LENDER ON THE AMENDMENT
EFFECTIVE DATE, FOR ITS OWN ACCOUNT, (I) A LOAN FEE OF 1.00% OF $75,000,000.00,
(II) ALL REMAINING FEES OWED BY THE BORROWERS OR ANY OBLIGOR TO THE LENDER UNDER
THE EXISTING CREDIT AGREEMENT.

 


2.4           EXPENSES.  THE BORROWERS SHALL PAY TO LENDER ON THE AMENDMENT
EFFECTIVE DATE THE FEES AND EXPENSES OF COUNSEL AND OTHER PROFESSIONAL ADVISORS
TO THE LENDER.


 


2.5           NO DEFAULT.  ON THE AMENDMENT EFFECTIVE DATE, (I) THE BORROWERS
SHALL BE IN COMPLIANCE WITH ALL THE TERMS AND PROVISIONS SET FORTH IN THE
EXISTING CREDIT AGREEMENT ON ITS PART TO BE OBSERVED OR PERFORMED AND (II) BOTH
BEFORE AND AFTER GIVING EFFECT TO THE AMENDMENT, NO DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING ON SUCH DATE.

 


2.6           REPRESENTATIONS AND WARRANTIES.  ON THE AMENDMENT EFFECTIVE DATE,
THE REPRESENTATIONS AND WARRANTIES IN THE LOAN DOCUMENTS SHALL BE TRUE AND
CORRECT AS OF SUCH DATE, UNLESS SUCH REPRESENTATIONS AND WARRANTIES RELATE TO AN
EARLIER DATE, BOTH BEFORE AND AFTER GIVING EFFECT TO THE AMENDMENT.

 


SECTION 3.         MASTER LEASE ESTOPPEL AGREEMENTS.  THE MASTER LEASE ESTOPPEL
AGREEMENTS REQUIRED TO BE DELIVERED PURSUANT TO THE POST-CLOSING LETTER
DELIVERED IN CONNECTION WITH THE EXISTING CREDIT AGREEMENT WILL BE DULY EXECUTED
AND DELIVERED TO THE LENDER BY THE PARTIES THERETO, TO THE EXTENT THAT A
BORROWER IS AFFILIATED WITH THE PARTY TO EACH SUCH MASTER LEASE ESTOPPEL
AGREEMENTS, AND WITH RESPECT TO ANY UNAFFILIATED PARTY, BORROWER WILL USE ITS
REASONABLE BEST EFFORTS TO OBTAIN CONSENT AND SIGNATURE, IN A FORM AND SUBSTANCE
SATISFACTORY TO THE LENDER, WITHIN 90 DAYS OF AN AGREEMENT AMONG THE BORROWERS
AND THE LENDER REGARDING THE FORM OF SUCH MASTER LEASE ESTOPPEL AGREEMENTS.


 


SECTION 4.         LIMITED EFFECT.  EXCEPT AS EXPRESSLY AMENDED AND MODIFIED BY
THIS AMENDMENT, THE EXISTING CREDIT AGREEMENT SHALL CONTINUE TO BE, AND SHALL
REMAIN, IN FULL FORCE AND EFFECT IN ACCORDANCE WITH ITS TERMS; PROVIDED,
HOWEVER, THAT REFERENCE THEREIN AND HEREIN TO THE “LOAN DOCUMENTS” SHALL BE
DEEMED TO INCLUDE, IN ANY EVENT, THIS AMENDMENT.  EACH REFERENCE TO THE EXISTING
CREDIT AGREEMENT IN ANY OF THE LOAN DOCUMENTS SHALL BE DEEMED TO BE A REFERENCE
TO THE EXISTING CREDIT AGREEMENT AS AMENDED HEREBY.  THE EXECUTION OF THIS
AMENDMENT BY THE LENDER OR CUSTODIAN SHALL NOT OPERATE AS A WAIVER OF ANY OF
THEIR RIGHTS,


 


10

--------------------------------------------------------------------------------



 


POWERS OR PRIVILEGES UNDER THE EXISTING CREDIT AGREEMENT OR UNDER ANY OF THE
OTHER LOAN DOCUMENTS EXCEPT AS EXPRESSLY SET FORTH HEREIN.


 


SECTION 5.         COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED BY EACH OF THE
PARTIES HERETO ON ANY NUMBER OF SEPARATE COUNTERPARTS, EACH OF WHICH SHALL BE AN
ORIGINAL AND ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.  DELIVERY OF AN EXECUTED SIGNATURE PAGE OF THIS AMENDMENT IN
PORTABLE DOCUMENT FORMAT (PDF) OR BY FACSIMILE TRANSMISSION SHALL BE EFFECTIVE
AS DELIVERY OF AN EXECUTED ORIGINAL COUNTERPART OF THIS AMENDMENT.


 


SECTION 6.         GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
THIS AMENDMENT INCORPORATES BY REFERENCE, AND THE BORROWERS AND LENDER HEREBY
AGREE TO BE SUBJECT TO, THE PROVISIONS SET FORTH IN SECTION 11.11 OF THE
EXISTING CREDIT AGREEMENT.


 


[SIGNATURE PAGE FOLLOWS]


 


11

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

 

BORROWERS

 

 

 

ARC HOUSING LLC

 

 

 

 

 

By

/s/Scott L. Gesell

 

 

 

Name:

Scott L. Gesell

 

 

Title:

Vice President

 

 

 

ARC HOUSINGTX LP

 

 

 

 

 

By

/s/Scott L. Gesell

 

 

 

Name:

Scott L. Gesell

 

 

Title:

Vice President

 

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

LENDER

 

 

 

MERRILL LYNCH MORTGAGE
CAPITAL INC.

 

 

 

 

 

By:

/s/Joshua A.Green

 

 

 

Name: Joshua A. Green

 

 

Title: Vice President

 

 

 

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Holdings Security Agreement

 

 

FORM OF ACCOUNT CONTROL AGREEMENT

 

--------------------------------------------------------------------------------